DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 was filed after the mailing date of the Non-Final Rejection on 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The previous objections to claims 1, 11, 12, and 22 with withdrawn in view of the correction made to said claims.
The previous rejection of claims 1-20 under 35 USC 112(b) is withdrawn in view of the amendment made to claim 1. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1
A process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons comprising:
mixture of C8 aromatic hydrocarbons 
separating an effluent of the first crystallization stage in a first solid/liquid separator to form a first paraxylene-lean stream and a first paraxylene cake; 
feeding at least a portion of the first paraxylene-lean stream to a second crystallization stage;
separating an effluent of the second crystallization stage in a second solid/liquid separator to form a second paraxylene-lean stream and a second paraxylene cake;
feeding the second paraxylene cake and optionally[[,]] a portion of the first paraxylene cake[[,]] to a first reslurry zone, and reslurrying the second paraxylene cake and optionally[[,]] the portion of the first paraxylene cake[[,]] with a first reslurry fluid;
separating an effluent of the first reslurry zone in a third solid/liquid separator to form a third paraxylene-lean stream and a third paraxylene cake;
feeding at least a portion of the first paraxylene cake and the third paraxylene cake to the second reslurry zone and reslurrying the at least [[a]] the portion of the first paraxylene cake and the third paraxylene cake with a second reslurry fluid;
separating an effluent of the second reslurry zone in a fourth solid/liquid separator to form a fourth paraxylene-lean stream and a fourth paraxylene cake[[.]]; and
recovering at least a portion of the fourth paraxylene cake as a paraxylene product.

Claim 10, line 2:
hydrocarbons comprises greater than 25 wt% paraxylene.

Claim 21
	The process of claim 1, wherein the mixture of C8 aromatic hydrocarbons has a paraxylene concentration of less than 75 wt%, and wherein the temperature of the effluent of the second crystallization stage is colder than -70.6 ºC.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s arguments (see Remarks dated 03/12/2021) with respect to the claim rejection under 35 USC 103 over Wilsak (US Pub. 2010/0041936) have been fully considered and are persuasive. It is noted that claim 1, which previously recited feeding the first paraxylene cake to the first reslurry zone and/or the second reslurry zone, has been amended to require feeding at least a portion of the first paraxylene cake to the second reslurry zone. The examiner agrees with Applicant that Wilksak does not teach or reasonably suggest feeding at least a portion of the first paraxylene cake to a second reslurry zone.
No prior art of record, individually or in combination, teaches or reasonably suggests a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons in a system comprising two crystallization stages, two reslurry zones, and four solid/liquid separators in a configuration as recited in claim 1. Particularly, the claimed step of feeding at least a portion of the first paraxylene cake to the second reslurry zone, when carried out in conjunction with the rest of the claimed process, is considered novel and unobvious over the prior art. Wilsak (US Pub. 2010/0041936), applied in the previous Office Action, is considered the closest prior art to the instant invention. While the broad teachings in relation to the embodiments illustrated in Fig. 1 and Fig. 3 suggest a process which would have most of the recited features of claim 1, as noted in the previous Office Action, there is insufficient teaching or motivation that would have guided one skilled in the art to pass a portion of the first paraxylene cake (“212” in Fig. 1; “612” in Fig .3) directly to the second reslurry zone (“150” in Fig. 1), bypassing the first reslurry zone (“130” in Fig. 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772